CRANCH, Chief Judge,
after a considerable investigation of eases analogous to this, suggested the following judgment (see Act Md. 1751, c. 14, § 10): Whereupon, all and singular the premises being by the court here seen and understood; and it further appearing to the court here that the said slave in the said first count in the said indictment mentioned, is of the full value of six hundred dollars current money of the United States: It is considered that the said United States recover againstthe said John W. Prout the sum of six hundred dollars, and the further sum of-for their costs, &e., the said sum of six hundred dollars being the full value of the said slave, to be paid to the said Lucy R. Miller in the said first count in the said indictment mentioned; she, the said Lucy R. Miller, being the mistress and owner of the said slave. The said sum of six hundred dollars to be levied by execution on the goods, chattels, lands, and tenements of the said John W. Prout; and in case of his inability to pay the same, then that the said John W. Prout shall suffer one year’s imprisonment from this 4th day of May, 1833, without bail or mainprise. See Co. Ent. 368, b; Rastell’s Ent. 218-220, tits. ‘•Detinue,” “Judgment,” 5, 6, 8-13, 16-18, “Chattel,” “Detinue of Chattels”; Rastell’s Ent. 211, b, “Execution in Detinue,” 216, b, “Execution,” 8.
THE COURT, however (CRANCH, Chief Judge, contra) gave judgment for a simple fine of $50, under the act of 1796 (chapter 67, § 19).
CRANCH, Chief Judge, was of opinion that the prisoner could not be punished under that act, because there was no averment of loss of service; which averment the court, on the trial, had deemed so necessary that they had instructed the jury that the United States could not recover upon the count founded thereon.